Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 1, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147898                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  ROSALIE M. BAGBY, Personal                                                                             David F. Viviano,
  Representative of the Estate of DALE LEE                                                                           Justices
  BAGBY, II, Deceased,
               Plaintiff-Appellee,
  v                                                                SC: 147898
                                                                   COA: 311597
                                                                   Wayne CC: 11-001670-NO
  DETROIT EDISON COMPANY,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 13, 2013
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 1, 2014
           p0325
                                                                              Clerk